DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 5, 7, and 8, ref. # 33 is shown as a “cross” shape, but paragraph [0020] describes ref. # 33 as a hole.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding claim 7, the claimed, “the user” lacks antecedent basis in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US Pub. # 20160076963), hereinafter referred to as Chou ‘963’, in view of Chou (US Pub. # 20150337825), hereinafter referred to as Chou ‘825’.
Regarding claim 1, Chou ‘963’ teaches, “A display structure (abstract) of a pressure gauge (Fig. 3) of an air compressor, a scale portion (63) of the pressure gauge, the pressure gauge including a cylindrical body which is transparent and is formed in a pen shape (Fig. 1, ref. # 1; para. [0020–0021]), and the pressure gauge including a colored O-ring (54) configured to indicate a pressure value of the scale portion (see Fig. 4); wherein the scale portion is not printed on the cylindrical body of the10 pressure gauge and includes a transparent panel on which the pressure value of the scale portion is marked on an internal face of the transparent panel (63 on internal face of 4), and the internal face faces the cylindrical body of the pressure gauge (see Fig. 5, ref. # 4).” Chou ‘963’ does not appear to teach, “the air compressor being received in an accommodation box, the scale portion of the pressure gauge being viewable via a displaying opening of the5 accommodation box.” However, Chou ‘825’ teaches the deficiencies of Chou ‘963’ (see Abstract, [0020] and Fig. 1, ref. # 1, 3, 8, 211). It would have been obvious to one skilled in the art at the time of filing to modify Chou ‘963’ invention to include the air compressor being received in an accommodation box, the scale portion of the pressure gauge being viewable via a displaying opening of the5 accommodation box.
The ordinary artisan would have been motivated to modify Chou ‘963’ invention for at least the purpose of protecting the components of the compressor from external factors while allowing the operator to safely see the pressure of the device.
Regarding claim 2, Chou ‘963’ teaches, “wherein operational warning texts or a logo is printed on an external face or the internal face of the transparent panel (Fig. 3, ref. # 63).”  
Regarding claim 7, Chou ‘963’ teaches, “wherein at least one scale line of the scale portion is thicken or lengthen, such that the pressure value of the pressure gauge is viewable clearly by the user after the colored O-ring of the pressure gauge is forced to move (Fig. 4, ref. # 63).”
Claim(s) 3–6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US Pub. # 20160076963) in view of Chou (US Pub. # 20150337825), as applied to claim 1 above, and further in view of Runge (DE 4331720).
Regarding claims 3 and 4, the combination of Chou ‘963’ and Chou ‘825’ do not appear to teach, “wherein the transparent panel further includes at least one first calibration unit, wherein a respective first calibration unit is defined by a circular hole,20 and the transparent panel includes at least one second calibration unit, wherein a respective second calibration unit is defined by two crosses or other patterns; wherein the at least one first calibration unit and the at least one second 25calibration unit are printed on the internal face and the external face of the6 transparent panel, such that a height difference and an oblique viewing angle are formed between the internal face and the external face so that a viewing sight is perpendicular to the scale portion, and the pressure value is viewable accurately via the internal face and the external face of the5 transparent panel.” However, Runge teaches the deficiencies of Chou ‘963’ and Chou ‘825’ (col. 2, ln. 5–14; Fig. 2, ref. # 7, 8). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Chou ‘963’ and Chou ‘825’ invention to include wherein the transparent panel further includes at least one first calibration unit, wherein a respective first calibration unit is defined by a circular hole,20 and the transparent panel includes at least one second calibration unit, wherein a respective second calibration unit is defined by two crosses or other patterns; wherein the at least one first calibration unit and the at least one second 25calibration unit are printed on the internal face and the external face of the6 transparent panel, such that a height difference and an oblique viewing angle are formed between the internal face and the external face so that a viewing sight is perpendicular to the scale portion, and the pressure value is viewable accurately via the internal face and the external face of the5 transparent panel.
The ordinary artisan would have been motivated to modify the combination of Chou ‘963’ and Chou ‘825’ invention for at least the purpose of ensuring proper reading of measurement results without parallax errors.
Regarding claim 5, Chou ‘963’ teaches, “wherein the transparent panel of the scale portion is detachably connected with the cylindrical body of the pressure gauge, and the cylindrical body has at least one fixing rack on which at least one positioning bolt is10 arranged, such that the at least one positioning bolt of the at least one fixing rack of the cylindrical body is connected with at least one connection orifice of the transparent panel (Fig. 3, ref. # 4, 6, 63).”  
Regarding claim 6, Chou ‘963’ teaches, “wherein the internal face of the transparent panel has the scale portion and 15is one-piece formed with the cylindrical body (Fig. 2–6, ref. # 63 on internal face of 4 and 1 w/4 & 41, 13; in as much as applicant’s ref. # 3 is one piece with 21).”  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach pressure gauges of air compressors and display structures, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852